DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 12/20/2021. It is noted that in the amendment, applicant has made changes to the specification and the claims. There is not any change to the drawings being provided in the mentioned amendment.
Regarding to the claims, applicant has amended claims 1 and 12, and canceled claim 11. There is not any claim being added into the application. As amended, the pending claims are claims 1, 3-10, and 12-20 (Note that claim 2 was canceled in the amendment of 9/3/2021) in which claims 1, 3-10 and 12-16 are examined in the present office action and claims 17-20 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 17-20 will be rejoined if the linking claim 1 is later found as an allowable claim.
Response to Arguments
The amendments to the claims as provided in the amendment of 12/20/2021 and applicant's arguments provided in the mentioned amendment, pages 6-7, have been fully considered and yielded the following conclusions.
A) Regarding to the objection to claim 1 as set forth in the office action of 9/20/2021, the amendments to the claim as provided in the amendment of 12/20/2021, and applicant’s 
B) Regarding to the rejection of claims 1 and 3-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 9/20/2021, the amendments to the claims as provided in the amendment of 12/20/2021, and applicant’s arguments provided in the mentioned amendment, page 6, have been fully considered but are not sufficient to overcome the rejection of the claims, now applied to claims 1, 3-10, and 12-16, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The rejection of claims 1, 3-10, and 12-16, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are repeated in the present office action.
Regarding to the rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 9/20/2021, applicant has argued that the features related to the first driving assembly which was added into the claim by the amendment filed on 9/3/2021 are now supported by the amendments to the specification as provided in the amendment of 12/20/2021, see amendment in page 6. After carefully review the amendments to the specification and the claim 1 with the feature thereof “a first driving assembly … the movable portion” (claim 1, lines 7-11), the examiner respectfully disagree with applicant’s opinion and still believe that the mentioned feature does not having support in the disclosure, as originally filed. 
Applicant is respectfully invited to review the disclosure, as originally filed, in particular, the specification in paragraphs [0030]-[0037] and in fig. 1. 

As described in paragraph [0030]-[0031] and shown in fig. 1, the two OIS driving coils (162, 164) are formed on coil substrate (16) which is positioned on the circuit board (14) which is in turn positioned on the base (12) of the fixed portion (10). The magnet members (30) and OIS magnet members (32), and the focusing coils (28) are formed on the frame (20) of the movable portion (18), see paragraphs [0032] and fig. 1. 
As a result of such teachings, the disclosure, as originally filed, does not provide support for a driving assembly having a first magnetic element disposed on the fixed portion as recited in the features thereof “a first driving assembly … the movable portion” as recited in the claim on lines 7-11 (examiner’s emphasis). 
C) Regarding to the rejection of claims 11-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 9/20/2021, the amendments to the claims as provided in the amendment of 12/20/2021, and applicant’s arguments provided in the mentioned amendment, pages 6-7, have been fully considered but are sufficient to overcome the rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
However, the amendments to the claims 11-13 as provided in the amendment of 12/20/2021 raise new problem(s) of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, to claims 12-13 as provided in the present office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, the claim is rejected because the disclosure, as originally filed, does not provide support for a driving assembly with features thereof “a first driving assembly … the movable portion” as recited in the claim on lines 7-11.
Applicant is respectfully invited to review the specification, in particular paragraphs [0030]-[0037] and shown in fig. 1. As disclosed in the mentioned paragraphs and shown in fig. 
As described in paragraph [0037], lines 3-5 of the paragraph, the driving assembly for driving the movable portion (18) relative to the fixed portion (10) is composed driving coils (162, 164) and magnet members (32). The driving coils (162, 164) are formed on a coil substrate (16) which is in turn positioned on a circuit board (14) wherein the circuit board (14) is positioned on the base (12) of the fixed portion, see paragraph [0030]-[0031]. The magnet members (32) are formed on the frame (20) of the movable portion (18), see paragraphs [0032]-[0035]. 
As a result of such teachings, the disclosure, as originally filed, does not provide support for a driving assembly with features thereof “a first driving assembly … the movable portion” as recited in the claim on lines 7-11.
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
7.         Claims 1, 3-10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Applicant is respectfully invited to review the specification, in particular paragraphs [0030]-[0037] and shown in fig. 1. As disclosed in the mentioned paragraphs and shown in fig. 1, the driving mechanism (1) comprises a fixed portion (10) and a movable portion (18), and a driving assembly for driving the movable portion (18) relative to the fixed portion (10) in a direction perpendicular to the optical axis of an optical element (3) being supported by the movable portion.
As described in paragraph [0037], lines 3-5 of the paragraph, the driving assembly for driving the movable portion (18) relative to the fixed portion (10) is composed driving coils (162, 164) and magnetic members (32). The driving coils (162, 164) are formed on a coil substrate (16) which is in turn positioned on a circuit board (14) wherein the circuit board (14) is positioned on the base (12) of the fixed portion, see paragraph [0030]-[0031]. The magnet members (32) are formed on the frame (20) of the movable portion (18), see paragraphs [0032]-[0035]. 
As a result of such teachings, the disclosure does not provide support for a driving assembly with features thereof “a first driving assembly … the movable portion” as recited in the claim on lines 7-11.
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
8.       The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.       Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) each of the features thereof “the first end” (line 2) and “the second end” (line 2) lacks a proper antecedent basis; and
a2) the feature thereof “the first end … the second surface” (lines 2-3) make the driving mechanism unclear about its structure. It is unclear which component(s) having the first end and the second end as recited in the mentioned feature.
b) The remaining claim is dependent upon the rejected base claim and thus inherits the deficiency thereof.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/             Primary Examiner, Art Unit 2872